148 S.E.2d 98 (1966)
267 N.C. 307
Essie SELLERS
v.
Johnie W. VEREEN, t/a Vereen's Red & White Food Store.
No. 700.
Supreme Court of North Carolina.
May 11, 1966.
*100 Herring, Walton, Parker & Powell, Southport, for plaintiff appellant.
Frink & Prevatte, Southport, for defendant appellee.
PER CURIAM.
There is no evidence (or allegation) that the chair was defective or that the lighting was insufficient. Nor is there evidence the floor in the vicinity of this chair or elsewhere was in an unsafe condition.
There is no evidence of hidden defects or dangers. All the evidence tends to show it was obvious the chair was a light, lawn-type chair, and that plaintiff was fully aware of this fact. A failure to warn of risks of which a person has knowledge is without significance. Petty v. Cranston Print Works, 243 N.C. 292, 304, 90 S.E.2d 717. "Defendant owed plaintiff, as invitee, the legal duty to maintain the aisles and passageways of its place of business in such condition as a reasonably careful and prudent proprietor would deem sufficient to protect patrons from danger while exercising ordinary care for their own safety." Harrison v. Williams, 260 N.C. 392, 395, 132 S.E.2d 869, and cases cited.
In our opinion, the evidence, when considered in the light most favorable to plaintiff, was insufficient to warrant submission of an issue to the jury as to the alleged actionable negligence of defendant. Accordingly, the judgment of involuntary nonsuit is affirmed.
Affirmed.
MOORE, J., not sitting.